DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 03/28/2022.
Claims 9-17, 25 and 28 are withdrawn for being drawn to a non-elected species.  Claims 1-8, 18-24, and 26-27 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/16/2020.
Claims 25 and 28 are also withdrawn from further consideration for being drawing to the nonelected Species 3 and Species 5 respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 26, the phrase “determination that a strategy of using the disrupter device to disrupt the flow of the item is expected to increase a likelihood of successful kitting” renders claim 26 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 13 paragraph 53 of the Specification, the process of positioning items is disclosed to increase the likelihood the system will remain in autonomous operation.  The Specification does not disclose the process of determining that a strategy of using the disrupter device to disrupt the flow of the item is expected to increase a likelihood of successful kitting.  Therefore, the feature is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 26, the phrase “determination that a strategy of using the disrupter device to disrupt the flow of the item is expected to increase a likelihood of successful kitting” renders claim 26 vague and indefinite because it is unclear how the process determines the strategy increases likelihood of success.  Claim 26 is dependent of claim 1, and claim 1 disclose the processor uses the sensor output to determine a density, distribution, or orientation of a plurality of items in the pick-up zone.  It is unclear how the processor is configured to determine the use of the disruptor device will increase a likelihood of success.  On page 13 paragraph 53 of the Specification, the process of positioning items is disclosed to increase the likelihood the system will remain in autonomous operation.  For examining purposes, prior art that discloses the use of a disruptor device to position the items into the desired density, distribution, or orientation, is interpreted to read on claimed feature.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 18, 22-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (referred as Bastian)(8276739) in view of references Neiser (referred as Neiser '518)(9481518), Odenthal (5768856), and Neiser (referred as Neiser '455)(9738455).
It should be pointed out that, in an apparatus claim, the functional description following the phrase “configured to” is being treated as a functional recitation.  In other words, it is not structural limitation, and the prior art is considered to meet the limitations of an apparatus claim as long as the prior art is fully capable of performing the functional recitation.
Regarding claim 1, Bastian disclose a kitting system (100) comprising:
a conveyance system (124) configured to impart to an item (120) a first net resultant force substantially in a first direction, wherein the first direction is associated with a direction of flow from a source end (see figure 5 below) of the conveyance structure (124) to a destination end (see figure 5 below) opposite the source end (see figure 5 below) and associated with a pick-up zone from which the item (120) is to be retrieved; and
a sensor (column 16 lines 49-53) configured to provide sensor output associated with the pick-up zone.
(Figure 1-5 and Column 4 lines 58-65, Column 5 lines 59-67, Column 16 lines 43-53)
[AltContent: arrow][AltContent: textbox (Source End)][AltContent: arrow][AltContent: textbox (Destination End)][AltContent: rect][AltContent: rect][AltContent: textbox (Bastian, II et al.)]
    PNG
    media_image1.png
    430
    641
    media_image1.png
    Greyscale

Bastian disclose the process of picking and processing orders is automatic and the sensor provide information of the condition of the system.  This implies the system has a device that is configured to receive information from the sensor and provide commands to other part of the system based on said information.  However, Bastian do not explicitly disclose a processor configured to provide a control input to the conveyance structure based at least in part on the sensor output, wherein the processor uses the sensor output to determine a density, distribution, or orientation of a plurality of items, and controls the disrupter device based on the sensor output and context data pertaining to a set of requirements.
Neiser ‘518 discloses a kitting system (100) comprising: a conveyance structure (114); and a processor (120) configured to provide a control input of the conveyance structure (114). (Figure 1 and Column 3 lines 19-23, 34-40, Column 4 lines 27-39, 45-53)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, in order for the kitting system of Bastian to operate automatically and based on the sensors, the kitting system must have a processor configured to provide a control input of the conveyance structure based at least in part on the sensor output.
Odenthal discloses a conveyance structure (8) comprising two conveyor belts (7, 25); sensors (26, 27); and a controller (29), wherein the controller (29) is configured to determine the distribution of a plurality of items, and adjust the speed of the conveyor belts (7, 25) based on the sensors output (26, 27).  (Figure 6 and Column 3 lines 65-67 through Column 4 lines 1-15)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the kitting system of Bastian by incorporating the two conveyor belts and control the conveyor belts at various speeds based on the sensor output as taught by Odenthal, since column 2 lines 15-18 of Odenthal states such a modification would allow the system to create a desired spacing between adjacent items.
Neiser ‘455 discloses conveyance structure (100) comprising a processor (116) configured to control the conveyance structure (100) based on the predicted work assigned to the conveyance structure (100). (Column 3 lines 64-67 through Column 4 lines 1-7, Column 8 lines 6-10, Column 9 lines 33-52)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the kitting system of Bastian by incorporating control process based on the predicted work of the conveyance structure as taught by Neiser ‘455, since column 4 lines 4-7 of Neiser ‘455 states such a modification would help reduce energy consumption of the overall system.
Bastian state that the conveyance system is configured to position the next individual item into the pickup zone when initial individual item is pick. (Column 16 lines 49-53)  When modifying Bastian and Odenthal in view of Neiser ‘455, the processor is interpreted to control the disruptor device based on the data pertaining to a set of requirements indicating one or more types of items to be retrieved form the pickup zone and the quantity corresponding to the one or more types of items.
Regarding claim 2, Bastian modified by Neiser ‘518, Odenthal, and Neiser ‘455 disclose the conveyance structure (Bastian – 124) comprises an inclined conveyance surface that is higher at the source end (Bastian – see figure 5 above) than at the destination end (Bastian – see figure 5 above). (Bastian – Column 5 lines 64-67)
Regarding claim 3, the term ramp is understood to be a sloping or inclined surface leading from one level to another.
Therefore, Bastian in view of Neiser ‘518, Odenthal, and Neiser ‘455 is interpreted to disclose the conveyance surface comprises a ramp.
Regarding claim 4, Bastian modified by Neiser ‘518, Odenthal, and Neiser ‘455 disclose the conveyance structure (Bastian – 124) comprises a conveyor belt. (Bastian – Column 5 lines 61-64)
Regarding claim 5, Bastian modified by Neiser ‘518, Odenthal, and Neiser ‘455 disclose the control input controls a speed with which the conveyor belt advances the item. (Odenthal – Column 3 lines 65-67 through Column 4 lines 1-15)
Regarding claim 6, Bastian disclose the sensor confirms a new item is in the pick-up position. (Column 16 lines 49-53)  This implies the system has the conveyor structure operate until the new item has reach the pick-up position.
Therefore, Bastian in view of Neiser ‘518, Odenthal, and Neiser ‘455 is interpreted to disclose the control input controls a time at which the conveyor belt advances the item.
Regarding claim 18, Bastian disclose the item (120) is retrieved from the pick-up zone with a robotic arm (416) and gripper (508). (Figure 5 and Column 7 lines 47-50)
Neiser ‘518 discloses the controller (120) is provided to ensure inventory delivery, choreograph the picking and processing of orders from moving containers, and manage the flow of traffic into, through, and out of the system (100). (Column 4 lines 27-30)  Since the controller choreographs the picking and processing of orders, the controller is interpreted to create a strategy to autonomously retrieve the item from the pick-up zone.
Therefore, Bastian in view of Neiser ‘518, Odenthal, and Neiser ‘455 is interpreted to disclose the process is configured to provide the control input based at least in part on a strategy to autonomously retrieve the item from the pick-up zone with a robotic arm and gripper.


Regarding claim 22, Bastian disclose a method comprising:
using a conveyance system (124) configured to impart to an item (120) a first net resultant force substantially in a first direction, wherein the first direction is associated with a direction of flow from a source end (see figure 5 above) of the conveyance structure (124) to a destination end (see figure 5 above) opposite the source end (see figure 5 above) and associated with a pick-up zone from which the item (120) is to be retrieved; and
using a sensor (column 16 lines 49-53) configured to provide sensor output associated with the pick-up zone.
(Figure 1-5 and Column 4 lines 58-65, Column 5 lines 59-67, Column 16 lines 43-53)
Bastian disclose the process of picking and processing orders is automatic and the sensor provide information of the condition of the system.  This implies the system has a device that is configured to receive information from the sensor and provide commands to other part of the system based on said information.  However, Bastian do not explicitly disclose a processor configured to provide a control input to the conveyance structure based at least in part on the sensor output, wherein the processor uses the sensor output to determine a density, distribution, or orientation of a plurality of items, and controls the disrupter device based on the sensor output and context data pertaining to a set of requirements.
Neiser ‘518 discloses a kitting system (100) comprising: a conveyance structure (114); and a processor (120) configured to provide a control input of the conveyance structure (114). (Figure 1 and Column 3 lines 19-23, 34-40, Column 4 lines 27-39, 45-53)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, in order for the kitting system of Bastian to operate automatically and based on the sensors, the kitting system must have a processor configured to provide a control input of the conveyance structure based at least in part on the sensor output.
Odenthal discloses a conveyance structure (8) comprising two conveyor belts (7, 25); sensors (26, 27); and a controller (29), wherein the controller (29) is configured to determine the distribution of a plurality of items, and adjust the speed of the conveyor belts (7, 25) based on the sensors output (26, 27).  (Figure 6 and Column 3 lines 65-67 through Column 4 lines 1-15)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Bastian by incorporating the two conveyor belts and control the conveyor belts at various speeds based on the sensor ouput as taught by Odenthal, since column 2 lines 15-18 of Odenthal states such a modification would allow the system to create a desired spacing between adjacent items.
Neiser ‘455 discloses conveyance structure (100) comprising a processor (116) configured to control the conveyance structure (100) based on the predicted work assigned to the conveyance structure (100). (Column 3 lines 64-67 through Column 4 lines 1-7, Column 8 lines 6-10, Column 9 lines 33-52)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the kitting system of Bastian by incorporating control process based on the predicted work of the conveyance structure as taught by Neiser ‘455, since column 4 lines 4-7 of Neiser ‘455 states such a modification would help reduce energy consumption of the overall system.
Bastian state that the conveyance system is configured to position the next individual item into the pickup zone when initial individual item is pick. (Column 16 lines 49-53)  When modifying Bastian and Odenthal in view of Neiser ‘455, the processor is interpreted to control the disruptor device based on the data pertaining to a set of requirements indicating one or more types of items to be retrieved form the pickup zone and the quantity corresponding to the one or more types of items.
Regarding claim 23, Bastian disclose a system configured to:
control a conveyance system (124) configured to impart to an item (120) a first net resultant force substantially in a first direction, wherein the first direction is associated with a direction of flow from a source end (see figure 5 above) of the conveyance structure (124) to a destination end (see figure 5 above) opposite the source end (see figure 5 above) and associated with a pick-up zone from which the item (120) is to be retrieved; and
use a sensor (column 16 lines 49-53) configured to provide sensor output associated with the pick-up zone.
(Figure 1-5 and Column 4 lines 58-65, Column 5 lines 59-67, Column 16 lines 43-53)
Bastian disclose the process of picking and processing orders is automatic and the sensor provide information of the condition of the system.  This implies the system has a device that is configured to receive information from the sensor and provide commands to other part of the system based on said information.  However, Bastian do not explicitly disclose a processor to provide a control input to the conveyance structure based at least in part on the sensor output, wherein the processor uses the sensor output to determine a density, distribution, or orientation of a plurality of items, and controls the disrupter device based on the sensor output and context data pertaining to a set of requirements, and do not explicitly disclose instructions that instruct the use of the conveyance structure and the processor.
Neiser ‘518 discloses a kitting system (100) comprising: a conveyance structure (114); and a processor (120) configured to provide a control input of the conveyance structure (114), wherein the processor is configured to execute instructions to effect a result in the system. (Figure 1 and Column 3 lines 19-23, 34-40, Column 4 lines 27-39, 45-53)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, in order for the kitting system of Bastian to operate automatically and based on the sensors, the kitting system must have computer instructions that instructs a processor to provide a control input of the conveyance structure based at least in part on the sensor output.
Odenthal discloses a conveyance structure (8) comprising two conveyor belts (7, 25); sensors (26, 27); and a controller (29), wherein the controller (29) is configured to determine the distribution of a plurality of items, and adjust the speed of the conveyor belts (7, 25) based on the sensors output (26, 27).  (Figure 6 and Column 3 lines 65-67 through Column 4 lines 1-15)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Bastian by incorporating the two conveyor belts and control the conveyor belts at various speeds based on the sensor output as taught by Odenthal, since column 2 lines 15-18 of Odenthal states such a modification would allow the system to create a desired spacing between adjacent items.
Neiser ‘455 discloses conveyance structure (100) comprising a processor (116) configured to control the conveyance structure (100) based on the predicted work assigned to the conveyance structure (100). (Column 3 lines 64-67 through Column 4 lines 1-7, Column 8 lines 6-10, Column 9 lines 33-52)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the kitting system of Bastian by incorporating control process based on the predicted work of the conveyance structure as taught by Neiser ‘455, since column 4 lines 4-7 of Neiser ‘455 states such a modification would help reduce energy consumption of the overall system.
Bastian state that the conveyance system is configured to position the next individual item into the pickup zone when initial individual item is pick. (Column 16 lines 49-53)  When modifying Bastian and Odenthal in view of Neiser ‘455, the processor is interpreted to control the disruptor device based on the data pertaining to a set of requirements indicating one or more types of items to be retrieved form the pickup zone and the quantity corresponding to the one or more types of items.
Regarding claim 24, Bastian modified by Neiser ‘518, Odenthal, and Neiser ‘455 disclose the processor (Neiser ‘518 – 120) controls the disrupter device (Odenthal – 25) to change the configuration of the disrupted device based on a strategy to achieve a threshold density, distribution, or orientation of a plurality of items in the pick-up zones. (Neiser ‘518 – Column 4 lines 27-39) (Odenthal – Column 4 lines 12-20)
Regarding claim 26, Bastian modified by Neiser ‘518, Odenthal, and Neiser ‘455 disclose the processor (Neiser ‘518 – 120) controls the disrupter device (Odenthal – 25) to change the configuration of the disrupted device based on a strategy. (Neiser ‘518 – Column 4 lines 27-39) (Odenthal – Column 4 lines 12-20)
Therefore, Bastian modified by Neiser ‘518, Odenthal, and Neiser ‘455 is interpreted to disclose using a strategy using the disruptor device to disrupt the flow of the item to increase a likelihood of successful kitting of at least a subset of the plurality of items in the pick-up zone.
Regarding claim 27, Bastian modified by Neiser ‘518, Odenthal, and Neiser ‘455 disclose the processor (Neiser ‘518 – 120) controls the disrupter device (Odenthal – 25) to disrupt the flow of the item in response to a determination that a density of the plurality of items in the pick-up zones exceeds a threshold density. (Neiser ‘518 – Column 4 lines 27-39) (Odenthal – Column 4 lines 12-20)

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (referred as Bastian)(8276739) in view of references Neiser (referred as Neiser '518)(9481518), Odenthal (5768856), and Neiser (referred as Neiser '455)(9738455) as applied to claim 1 above, and further in view of reference Issing (8755931).
Regarding claim 7, Bastian modified by Neiser ‘518, Odenthal, and Neiser ‘455 disclose the claimed invention as stated above but does not disclose the sensor is a camera.
Issing disclose a conveyance structure comprising a conveyor belt (16) and a camera that provides a sensor output associated with the pick-up zone. (Figure 1 and Column 11 lines 21-24, Column 13 lines 4-12)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sensor of Bastian by incorporating the camera as taught by Issing, since column 10 lines 39-41 of Issing states such modification would provide more information of the item location.
Regarding claim 8, Bastian modified by Neiser ‘518, Odenthal, and Neiser ‘455 disclose the claimed invention as stated above but does not disclose the sensor is a laser, a trip wire, a bar code, QR, an ultrasound sensor, a LIDAR sensor, a thermal sensor, a weight sensor, or a force sensor.
Issing disclose a conveyance structure comprising a conveyor belt (16) and a weight sensor that provides a sensor output associated with the pick-up zone. (Figure 1 and Column 11 lines 21-24, Column 13 lines 4-12)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sensor of Bastian by incorporating the camera as taught by Issing, since column 10 lines 29-34 of Issing states such modification would allow the sensor to be situated beneath the conveyor belt.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (referred as Bastian)(8276739) in view of references Neiser (referred as Neiser '518)(9481518), Odenthal (5768856), and Neiser (referred as Neiser '455)(9738455) as applied to claim 18 above, and further in view of reference Stallman et al. (10360531).
Regarding claim 19, Bastian modified by Neiser ‘518, Odenthal, and Neiser ‘455 disclose the claimed invention as stated above but do not disclose the processor is configured to learn through autonomous machine learning.
Stallman et al. disclose the controller includes a learning system (121) configured to record actions and update the strategies. (Column 5 lines 54-60)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the kitting system of Bastian by incorporating the learning system since column 5 lines 60-66 of Stallman et al. states such a modification would allow the system to increase efficiency.
Regarding claim 21, Bastian modified by Neiser ‘518, Odenthal, and Neiser ‘455 disclose the claimed invention as stated above but do not disclose a plurality of strategies.
Stallman et al. discloses a robot system (1000) comprising: a robotic arm (115); a controller (120); and a remote terminal (150), wherein the controller (120) is configured to: perform a first strategy (535); determine that the first strategy cannot be completed; and perform one or more other strategies (540). (Figure 1, 5 and Column 4 lines 19-32, Column 15 lines 41-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the kitting system of Bastian by incorporating the controller with the first and second strategy since column 1 lines 42-50 of Stallman et al. states such a modification would allow help streamline operation and reduce operation costs.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (referred as Bastian)(8276739) in view of references Neiser (referred as Neiser '518)(9481518), Odenthal (5768856), and Neiser (referred as Neiser '455)(9738455) as applied to claim 18 above, and further in view of reference Kudia (9676507).
Regarding claim 20, the determination of no strategy is available is interpreted as error condition of the pickup process.  Bastian disclose the system is connected to a supervisory workstation and, if there is an error condition, a system supervisor can semi-automatically control the robotic retrieval device.  Bastian also disclose the robotic retrieval device can be remotely controlled by the supervisor. (Column 7 lines 57-62, Column 16 lines 36-42)
However, Bastian modified by Neiser ‘518, Odenthal, and Neiser ‘455 do not explicitly disclose the use of teleoperation.
Kudi disclose a system comprising a plurality of operation stations (100, 200, 300) and a teleoperation device (400) that electronically communicates with the operation stations (100, 200, 300).  (Figure 1 and Column 7 lines 7-21, 34-46)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the kitting system of Bastian to include a teleoperation device as taught by Kudi, since column 1 lines 26-31 of Kudia states such a modification would allow the operator to control a plurality of operation stations without having to control each station separately.

Response to Arguments
The Amendments filed on 05/12/2022 have been entered.  Claims 9-17, 25 and 28 are withdrawn for being drawn to a non-elected species.  Claims 1-8, 18-24, and 26-27 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Bastian, II et al. (8276739) modified by references Neiser (9481518), Odenthal (5768856), and Neiser (9738455), Examiner finds the arguments not persuasive.
Applicant states:
At page 6, the Office Action asserts that Bastian discloses that the processors controls the disrupter device to disrupt the flow of the item from the source end to the destination end based at least in part on ... context data pertaining to a set of requirements indicating one or more types of items to be retrieved from the pickup zone and a quantity corresponding to the one or more types of items."

In the office action mailed on 12/27/2021, Bastian is not considered to disclose “that the processors controls the disrupter device to disrupt the flow of the item from the source end to the destination end based at least in part on ... context data pertaining to a set of requirements indicating one or more types of items to be retrieved from the pickup zone and a quantity corresponding to the one or more types of items."
Bastian is not relied upon for the teaching of a disrupter device or a processor configured to control the disrupter device.  Bastian is relied upon for the teaching of a kitting system comprising a conveying system and a sensor.
Neiser ‘518 is relied upon for the teaching of a kitting system comprising a processor configured to provided control input.  Odenthal is relied upon for the teaching of a conveyance structure comprising a disruptor device (i.e. the two conveyor belts) configured to determine the distribution of a plurality of items.  Neiser ‘455 is relied upon for the teaching of a conveyance structure comprising a processor configured to control the conveyance structure based on the predicted work assigned to the conveyance structure.
When disclosing the rejection of claim 1, Bastian in view of Odenthal and Neiser ‘455 is interpreted to disclose a processor that is configured to control the disruptor device based on the data pertaining to a set of requirements indicating one or more types of items to be retrieved form the pickup zone and the quantity corresponding to the one or more types of items.
Applicant states:
Indeed, neither column 16, lines 49-53 of Bastian nor the remaining disclosure of Bastian discloses a disputer device.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Bastian is not relied upon for the teaching of a disrupter device.  Bastian is relied upon for the teaching of a kitting system comprising a conveying system and a sensor.
Odenthal is relied upon for the teaching of a conveyance structure comprising a disruptor device (i.e. the two conveyor belts) configured to determine the distribution of a plurality of items.  When modifying Bastian in view of Odenthal, the conveyance structure would comprise a disruptor device configured to determine the distribution of a plurality of items.
Applicant states:
Odenthal, Neiser I, and Neiser II fail to cure the above-noted deficiencies of Bastian.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Bastian disclose a kitting system comprising a conveyance system and a sensor.  Bastian also disclose the process of picking and processing orders is automatic and the sensor provide information of the condition of the system.  This implies the system has a device that is configured to receive information from the sensor and provide commands to other part of the system based on said information.  
Neiser ‘518 discloses a kitting system comprising: a conveyance structure; and a processor (120) configured to provide a control input of the conveyance structure.  When modifying Bastian in view of Neiser ‘518, the kitting system is would comprise a processor configured to provide input of the conveyance structure.
Odenthal disclose a conveyance structure comprising two conveyor belts; sensors; and a controller, wherein the controller is configured to determine the distribution of a plurality of items, and adjust the speed of the conveyor belts based on the sensors output.  When modifying Bastian in view of Odenthal, the kitting system would comprise two conveyor belts and the controller would be control the conveyor belts at various speeds based on the sensor output.
Neiser ‘455 disclose conveyance structure comprising a processor configured to control the conveyance structure based on the predicted work assigned to the conveyance structure.  When modifying Bastian in view of Neiser ‘455, the kitting system would control the conveyance structure based on the predicted work of said conveyance structure.
Therefore, Bastian in view of Neiser ‘518, Odenthal, and Neiser ‘455 disclose the claimed features as disclosed in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 26, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731